Emery, J.
I. The first question is whether the annual payments to the Methodist Episcopal Church, provided for in the fifth clause of the will, are a charge upon the land devised in the same clause to Coffin. We think they are. Similar language, and even language less clear, in other wills, has been held to impose a charge on the land. Bugbee v. Sargent, 23 Maine, 269; Merrill v. Bickford, 65 Maine, 118; Birdsall v. Hewlett, 1 Paige, Ch. 32; Pom. Eq. § 1246, note 2. "It is well settled that where a legacy is given, and is directed to be paid by the person to whom real estate is devised, such real estate is charged with the payment of the legacy.” Earl, J., in Brown v. Knapp, 79 N. Y. 143. ""When an estate is on condition of, or subject to, the payment of a sum of money, or where the intention of the testator to make an estate specifically devised, the fund for the payment of a legacy, is clearly exhibited, such legacy is a charge upon the estate. Shepley, J., in Bugbee v. Sargent, supra.
*507It is evident the testatrix intended to make the church secure of her bounty, and to bind the land as such security. She declared the devisee should have a deed, after securing to the church its legacy. She also declared that in case the devisee failed to pay the legacy, the land itself should be held by the trustees for the church. This last proviso was ineffectual, as was held in Merritt v. Bucknam, 77 Maine, 253, but it is proper evidence of her intention to bind the land to the payment of the legacy.
II. The next question is how this charge or lien upon the land shall be enforced.
It is not a mortgage according to the Maine doctrine of mortgages, which is that the mortgagee has the legal estate. The beneficiaries have no remedy at law against the land. 77 Maine, 253. They cannot make use of any of the statute modes for foreclosing a mortgage. Their claim upon the land is simply a lien, recognized by the law, but not amounting to any legal estate. It is analogous to a mortgage according to that doctrine of mortgages which obtains in some states, and which is that the legal estate is in the mortgagor, and that the mortgagee has "a potentiality to follow the land by proper proceedings and condemn it for payment.” Pom. Eq. § 1188. The rights of these beneficiaries would seem to be " to follow the land by proper process and condemn it for the payment ” of their legacy. This can only be done by some process and decree in equity, for process and judgment at law are clearly unsuitable and ineffectual.
In those jurisdictions where mortgages are held to be liens only, the usual procedure to enforce them is by process in equity and decree for the sale of the land, and the payment of the debt out of the proceeds, and the payment of the residue to the mortgagor. Pom. Eq. 1228; Jones on Mortgages, 1443. Such a procedure and decree seem applicable to this case, the tenant, the holder of the legal estate, having neglected and refused to pay the annuity to the church. Such a decree is what is prayed for in this bill. In the cases cited upon the question whether the legacy is a charge upon the land, it was assumed and not questioned that process in equity was the proper process.
*508III. The next question is the amount to be raised out of the land. The respondent has expressly refused to pay the annuity and denies the right of the complainant thereto. To effect the evident intention of the testatrix to make the church secure of her bounty, and to fully effectuate her charitable purpose, it seems necessary that a fund should be raised out of the land sufficient at least to produce fifty dollars per year, if invested at six per cent interest. A sufficient sum at that rate is all that is asked for in the bill, as a principal. The arrearages stated in the bill, and that have since occurred, should also be provided for, with interest on each installment from November 1st of each year to the day of sale.
As this is not an action against the respondent to enforce any agreement of his, the statute of frauds, as urged in the argument, does not apply.
As the legacy to the church was for a charitable purpose, and no claim is now made to any estate in the land, there is no violation of the rule against perpetuities, in giving this effect to the will of the testatrix.
The judgment and decree of the court should be, that the complainants have a lien on the land described in the bill, for the payment of the legacies therein described; that a master be appointed to sell said land, and make conveyance thereof, and from the proceeds to pay the costs and expenses of sale, and then pay to the complainants eight hundred and thirty-three dollars and thirty-three cents as principal, and also the amount of the annual payments in arrears at the time of sale, with interest on each from November 1st of the year when due, and to pay the residue to the respondent; that the time, place, notice, and manner of sale, and other details be fixed in the decree appointing the master; that the complainants recover costs of suit, and have execution therefor.

Demurrer overruled. Decree for complainants as above stated in the opinion.

Peters, C. J., Walton, Danforts, Foster and Hasicell, JJ., concurred.